Citation Nr: 1106357	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome, effective July 12, 2006 through November 6, 2008.

6.  Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome, effective November 7, 2008.




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the RO.  In part, 
the RO raised the Veteran's rating for his service-connected 
irritable bowel disease from noncompensable to 10 percent, 
effective July 12, 2006.  

In an October 2009 rating action, the RO raised the Veteran's 
rating for his service-connected irritable bowel disease to 
30 percent, effective July 12, 2006.  Although that was the 
highest schedular rating available under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, the Board retained jurisdiction, as the 
Veteran still had the possibility of a higher rating through the 
use of an alternative diagnostic code or on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1) (2010).

In April 2010, during the course of the appeal, the Veteran had a 
video conference with before the Veterans Law Judge whose 
signature appears at the end of this decision.  

In March 2008, during the course of the appeal, the Veteran's 
representative (AMVETS) revoked its power of attorney on behalf 
of the Veteran.  

In October 2009, the RO noted that it had no record of the 
Veteran appointing a service organization or other representative 
to assist him with his claims.  The RO informed the Veteran that 
he could contact it for a listing of the recognized veterans' 
service organizations and/or representatives.  The RO also 
informed the Veteran that the veterans' service organizations , 
which were recognized to provide services to the veteran 
community, could also help with any questions.  The Veteran did 
not respond to that information.

In March 2010, the RO informed the Veteran that it had certified 
his appeal to the Board and that it was transferring his records 
to the Board's offices in Washington, D.C.  The RO noted that 
under the Board's Rules of Practice, he had 90 days from the date 
of the letter, or until the Board issued a decision in his case, 
whichever came first, to appoint a representative to represent 
him before the Board, or change a previously chosen 
representative.  The Veteran did not respond to that notice.

At his April 2010 video conference, the Veteran was 
unrepresented.

In light of the foregoing, the Board will proceed as if the 
Veteran does not wish to be represented in this case.


REMAND

An Occupational Health Examination report, dated during the 
Veteran's service in December 1983 shows that he performed spray 
painting, stripping, and cleaning of aircraft parts and that his 
duties exposed him to multiple chemicals, including toluene, 
xylene, methyl ethyl ketone (MEK), and ethyl acetate.  
Information from the Department of Defense, dated in 1991, shows 
that chemical such as toluene and xylene can cause brain and 
nervous system damage.  

The Veteran's service personnel records have not been requested 
for association with the claims folder.  However, records such as 
his enlisted evaluation reports could show his duties performed 
during service and any associated chemical exposure.

In January and March 1992, the VARO in Phoenix, Arizona denied 
the Veteran's claim of entitlement to a left knee disorder.  In 
July 2006, the Veteran requested that such claim be reopened.

In its April 2007 rating action, the Indianapolis RO denied the 
Veteran's request to reopen his claim of entitlement to service 
connection for a left knee disorder.  The RO also denied the 
Veteran's claim of entitlement to service connection for a right 
knee disability.  

In a Notice of Disagreement received in March 2008, the Veteran 
disagreed with the RO's decision to deny service connection for a 
right knee disability.  In so doing, the Veteran alluded to the 
fact that the United States Postal Service had declined to hire 
him because of his knee problem.  

In reviewing the record, the Board notes a September 1991 letter 
in which the United States Postal Service had declined to hire 
the Veteran due to a left knee disability.  

During his April 2010 video conference before the undersigned 
Veteran's Law Judge, the Veteran stated, in effect that he was 
seeking entitlement to service connection for a left knee 
disability.  While he acknowledged that he did not really have 
anything with respect to his right knee, he did not, in fact, 
withdraw that issue from the appeal.

Construed in a light most favorable to the Veteran, the Board 
finds that the Veteran's March 2008 Notice of Disagreement is 
applicable to the Veteran's request to reopen his claim of 
entitlement to service connection for a left knee disorder, as 
well as his claim of entitlement to service connection for a 
right knee disability.  However, the Board notes that he has not 
yet been issued a Statement of the Case with respect to his 
request to reopen his claim of entitlement to service connection 
for a left knee disorder.  

Since the Veteran submitted a timely Notice of Disagreement with 
respect to his request to reopen his claim of entitlement to 
service connection for a left knee disorder, he must be issued a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

The record shows that after he left service, the Veteran resided 
in the Phoenix, Arizona area until 1995, when he moved to the 
jurisdiction of the Indianapolis RO.  Records obtained through 
the Social Security Administration show the Veteran's treatment 
at the Phoenix and Indianapolis VA Medical Centers (MC's) from 
July 1994 through April 2002; however, those records are 
effectively cut in half and show the bottom portion of the record 
only.  In this regard, VA has not requested all of the Veteran's 
records directly from the Phoenix VAMC.  

In addition to the records obtained through the Social Security 
Administration, VA has obtained records from Indianapolis VAMC 
reflecting the Veteran's treatment from October 2003 through 
August 2006.  However, it does not appear that a full set of the 
Veteran's VA treatment records have been associated with the 
claims folder.

During his most recent VA general medical and otolaryngologoical 
examinations in November 2008 and during his most recent VA 
gastrointestinal examination in September 2009, the Veteran's 
claims file was not provided to the examiner for review in 
conjunction with those examinations.

Finally, the Board notes that during his hearing, the Veteran 
testified that he was to have a CT scan with respect to his 
irritable bowel syndrome.  He did not state where that CT scan 
was to take place.  

In light of the need for further development, the case is 
remanded for the following actions:

1.  Issue the Veteran a Statement of the 
Case concerning his request to reopen a 
claim of entitlement to service connection 
for a left knee disorder.  If, and only 
if, the Veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should that issue be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2010). 

2.  Request that the National Personnel 
Records Center provide the Veteran's 
service personnel records, including, but 
not limited to, his enlisted evaluation 
reports.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).

3.  Request records reflecting the 
Veteran's treatment at or through the 
Phoenix VAMC from 1991 through 1995.  Such 
records must be requested directly from the 
VAMC and should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).

4.  Request records reflecting the 
Veteran's treatment at or through the 
Indianapolis VAMC from April 2002 through 
June 2003 and from August 2006 through the 
present.  Such records must be requested 
directly from the VAMC and should include, 
but are not limited to, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, and 
prescription records.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).

5.  Request that the Veteran provide the 
name and address of the health care 
provider scheduled to give him a CT scan in 
relation to his irritable bowel syndrome.  
Also request that the Veteran proved the 
name and address of the facility where that 
CT scan was to be performed, as well as the 
date of that procedure.  Then request the 
report of that CT scan directly from the 
health care provider or facility identified 
by the Veteran.

If the entity providing the CT scan is a 
department of agency of the Federal 
government, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).

If the entity providing the CT scan is not 
affiliated with the Federal government, and 
the requested records are unavailable, 
notify the Veteran in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2010).  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

6.  When the actions in parts 2, 3, 4, and 
5 have been completed, schedule the Veteran 
for a neurologic examination to determine 
the nature and etiology of any seizure 
disorder found to be present.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

If seizure disorder is diagnosed, the 
examiner must identify the Veteran's 
symptoms supporting the diagnosis.  The 
examiner must also render an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (50/50 chance) that 
the Veteran's seizure disorder is the 
result of his chemical exposure in service.

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2010). 

If the Veteran failures to report for the 
VA examination, a copy of the notice to the 
Veteran scheduling the examination must be 
associated with the claims folder.  If any 
notice that was sent was returned as 
undeliverable, that fact must be noted in 
writing.

7.  When the actions in parts 2, 3, 4, and 
5 have been completed, schedule the Veteran 
for a gastrointestinal examination to 
determine the extent of his service-
connected irritable bowel syndrome.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

The examiner must identify the Veteran's 
symptoms supporting the diagnosis of 
irritable bowel syndrome.  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2010). 

If the Veteran failures to report for the 
VA examination, a copy of the notice to the 
Veteran scheduling the examination must be 
associated with the claims folder.  If any 
notice that was sent was returned as 
undeliverable, that fact must be noted in 
writing.

8.  When the foregoing actions have been 
completed, undertake any other indicated 
development, such as scheduling any 
additional VA examinations.  If additional 
VA examinations are scheduled, the 
claims file must be made available to 
the examiner for review prior to the 
examination.  

If no further development is warranted, 
readjudicate the issues of entitlement to 
service connection for a right knee 
disability, a left knee disability, sleep 
apnea, and a seizure disorder.  Also 
readjudicate the issues of entitlement to a 
rating in excess of 10 percent for 
irritable bowel syndrome, effective July 
12, 2006 through November 6, 2008 and 
entitlement to a rating in excess of 30 
percent for irritable bowel syndrome, 
effective November 7, 2008.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


